DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 18-26 are pending. Claim 21 is withdrawn. Claims 18-20 and 22-26 are presented for examination.

Election/Restrictions
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.
Applicant's election with traverse of Species II in the reply filed on 1/15/2021 is acknowledged.  The applicant traverses the restriction requirement.  This is not found persuasive because applicant has not provided any reasoning or arguments as to why the restriction requirement is improper.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
1.	Claim 18 is objected to because of the following informalities:  Claim 18 recites “the azidine polymeric network resulting from acid-catalyzed” but should be “the aziridine polymeric network resulting from acid-catalyzed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the (meth)acrylate ester based (co)polymeric material".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is “the (co)polymerizable material” or something different. Additionally, if “the (meth)acrylate ester based (co)polymeric material” refers to a polymeric material instead of a polymerizable material it would not make sense to recite a polymeric material being free of monomers as by definition a polymeric material is made from a reaction of monomers but does not include monomers. Therefore, claim 26 is indefinite.

Allowable Subject Matter
3.	Claim 18 is objected to, but would be allowable if rewritten to correct the minor issue as noted above.
4.	Claims 19, 20 and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the cured pressure sensitive adhesive including the elements of independent claim 18. In particular, the prior art fails to teach an interpenetrating network comprising a (meth)acrylate ester based (co)polymeric network and an aziridine polymeric network resulting from acid-catalyzed ring-opening polymerization. 
Note that there is prior art which teaches cured PSAs based on (meth)acrylate based (co)polymeric networks that are prepared from a reaction mixture potentially including aziridine crosslinkers (see Krepski et al. (U.S. PGPUB No. 2011/0152445) as an example). However, this and similar references yield a crosslinked acrylic polymeric network and the aziridine does not from its own polymeric network resulting from acid-catalyzed ring-opening polymerization. This is distinct from the claimed cured PSA which includes two polymeric networks one of which is an aziridine polymeric network resulting from acid-catalyzed ring-opening polymerization. Claims 19, 20 and 22-25 depend from claim 18 and are allowable for the same reasons.

Conclusion
Claims 18-26 are pending.
Claim 21 is withdrawn.
Claim 18 is objected to.
Claim 26 is rejected.
Claims 19, 20 and 22-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 9, 2021Primary Examiner, Art Unit 1796